DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action responses to the Applicant’s Amendment filed on 08/12/2022 in which claims 1, 7, 9, 10, 13 and 15-18 have been amended, claims 6 and 11 have been canceled and entered of record.

Response to Arguments
Applicant’s arguments on pages 11-18 of the Amendment with respect to the amended independent claims 1, 10, and 13 have been fully considered and persuasive, therefore the rejections to the claims are withdrawn.
Claims 1-5, 7-10 and 12-20 are pending for examination.

Allowable Subject Matter
Claims 1-5, 7-10 and 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “wherein a power factor control for the feeding-in of electrical reactive power is provisioned, and the power factor control causes the fed-in reactive power to be adjusted based on the fed-in real power such that a stipulated power factor is obtained, and wherein the changing the fed-in real power includes: initially changing the fed-in reactive power concurrently such that the power factor remains unchanged; setting a new value for the power factor based on a voltage that changes as a result of the change in the real power and reactive power or a changed voltage that is to be expected at the grid link point; and reducing the power factor to the set power factor again, wherein the reduction is made with a delay or using a time function”, and a combination of other limitations thereof as recited in the claim.
Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “wherein a power factor control for the feeding-in of electrical reactive power is provisioned, and the power factor control causes the fed-in reactive power to be adjusted based on the fed-in real power such that a stipulated power factor is obtained, and wherein the changing the fed-in real power includes: initially changing the fed-in reactive power concurrently such that the power factor remains unchanged; setting a new value for the power factor based on a voltage that changes as a result of the change in the real power and reactive power or a changed voltage that is to be expected at the grid link point; and reducing the power factor to the set power factor again, wherein the reduction is made with a delay or using a time function”, and a combination of other limitations thereof as recited in the claim.
Regarding independent claim 10, the prior art does not teach or suggest the claimed invention having “wherein controlling or limiting the change in the fed-in reactive power over time includes: initially changing the fed-in reactive power concurrently such that the power factor remains unchanged; setting a new value for the power factor based on a voltage that changes as a result of the change in the real power and reactive power or a changed voltage that is to be expected at the grid link point; and reducing the power factor to the set power factor again, wherein the reduction is made with a delay or using a time function”, and a combination of other limitations thereof as recited in the claim.
Regarding independent claim 13, the prior art does not teach or suggest the claimed invention having “wherein limiting the change in the fed-in reactive power over time includes: initially changing the fed-in reactive power concurrently such that the power factor remains unchanged; setting a new value for the power factor based on a voltage that changes as a result of the change in the real power and reactive power or a changed voltage that is to be expected at the grid link point; and reducing the power factor to the set power factor again, wherein the reduction is made with a delay or using a time function”, and a combination of other limitations thereof as recited in the claim.
Regarding claims 2-5, 7-9, 12 and 14-20, the claims have been found allowable due to their dependencies to claims 1 and 4 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI H TRAN/Examiner, Art Unit 2836       

/TOAN T VU/Primary Examiner, Art Unit 2836